SHIVERS, Judge.
Appellant appeals the order of the Deputy Commissioner denying his claim for wage loss and TPD benefits for the months of June and July, 1980, and for wage loss benefits for the period from January 5, 1981, to May 28, 1981.
The Deputy Commissioner’s denial of wage loss benefits for the January to May, 1981, period is supported by competent and substantial evidence, and we affirm. However, we reverse as to the denial of benefits for the months of June and July, 1980. The record is devoid of any evidence which suggests that claimant was employable during the months of June or July 1980. The testimony of Dr. Gervin, which represents the only medical evidence in the record concerning claimant’s ability to work before *738his operation, indicates that claimant was unable to work during the months of June and July, 1980. The Deputy Commissioner’s finding that claimant was observed inside the Sea Air Tower Restaurant giving orders to waitresses on April 30, 1981, is supported by competent and substantial evidence, but that finding does not provide competent and substantial evidence to support the finding that claimant was able to work during June and July of 1980. The denial of benefits for the months of June and July, 1980, is reversed.
We remand the case for a determination of benefits.
McCORD and JOANOS, JJ., concur.